Name: Commission Regulation (EC) No 1664/1999 of 28 July 1999 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  consumption;  plant product
 Date Published: nan

 Avis juridique important|31999R1664Commission Regulation (EC) No 1664/1999 of 28 July 1999 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies Official Journal L 197 , 29/07/1999 P. 0028 - 0029COMMISSION REGULATION (EC) No 1664/1999of 28 July 1999amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Article 5 thereof,Having regard to Council Regulation (EEC) No 2731/75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat(3), as last amended by Regulation (EC) No 1253/1999, and in particular Article 6 (a) thereof,(1) Whereas, in view of their climatic conditions, the growing period for barley varieties predominantly produced in Finland and Sweden is much shorter; whereas the kernel size of six-row barley varieties is under 2,2 mm in those two countries; whereas the barley therefore does not meet the intervention requirements regarding kernel size; whereas the immediate application of the Community rules is accordingly likely to exclude considerable quantities of Finnish and Swedish barley from buying in, thereby provoking severe difficulties for producers in the two countries; whereas Finland and Sweden should accordingly be authorised temporarily to buy in barley of a kernel size of under 2,2 mm; whereas the acceptance of a lower kernel size should not lead to barley of inferior quality being bought in; whereas the barley in question should accordingly have a specific weight of at least 64 kg/hl;(2) Whereas implementation from the 1993/94 marketing year of the reform of the common agricultural policy in the cereals sector may lead to difficulties for producers of certain cereals in certain areas of the Community; whereas, to lessen the impact of these mechanisms on the income of the said producers, provision should be made for exemptions from certain provisions relating to quality once again in the 1999/2000 marketing year, as was done in 1998/1999;(3) Whereas Commission Regulation (EEC) No 689/92(4), as last amended by Regulation (EC) No 1612/98(5), lays down the conditions for the taking over of cereals for intervention and must accordingly be amended;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 682/92 is amended as follows:1. The following subparagraph is hereby inserted after the first subparagraph of Article 2 (3): "However, notwithstanding point 2(a) of the Annex to Regulation (EEC) No 2731/75; in the case of barley harvested in Finland or Sweden with a specific weight of at least 64 kg/hl and offered for intervention in those countries until the end of the 1999/2000 marketing year, 'shrivelled grains' shall mean grains which, after elimination of all the other matter referred to in the Annex to that Regulation, pass through sieves with apertures measuring 2 millimetres."2. The text of Article 2(4) is replaced by the following: "4. Notwithstanding paragraph 2, and for the 1999/2000 marketing year:- at the request of the Member State, a decision shall be taken in accordance with the procedure provided for in Article 23 of Regulation (EEC) No 1766/92, to fix the maximum moisture content at 15 % for cereals offered for intervention with the exception of maize and sorghum,- the reduction provided for in the case of barley of a specific weight less than 64 kg/hl referred to in Annex II, Table III shall not apply."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from l July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 281, 1.11.1975, p. 22.(4) OJ L 74, 20.3.1992, p. 18.(5) OJ L 209, 25.7.1998, p. 25.